
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8a



AGREEMENT


        THIS AGREEMENT (the "Agreement"), made and entered into effective as of
the 11th day of May, 2001 ("Effective Date") is made among COMPUCREDIT
CORPORATION, a Georgia corporation ("CompuCredit"), VISIONARY SYSTEMS, INC., a
Georgia corporation ("VSI"), and JAMES A. ECKSTEIN, a Georgia resident
("Eckstein"). VSI and CompuCredit are sometimes collectively referred to as the
"Parties" or individually as a "Party". A master list of defined terms used in
this Agreement is contained in Appendix A.

BACKGROUND

        A.    Among other things, CompuCredit is in the business (the
"Business") of marketing and selling consumer credit card products and services
to selected consumers in the "underserved," "subprime" and "secured" credit
sectors, as those terms are generally known and understood in the credit
industry.

        B.    Among other things, VSI is in the business of designing and
developing computer software and database programs and providing related data
processing services for companies engaged in the Business.

        C.    Under an agreement among the Parties and VSx Corporation, a
Georgia corporation ("VSx"), dated September 23, 1997, (the "Original
Agreement"), VSI and VSx have developed a system of computer programs and
databases that are capable of, among other things, gathering, storing and
analyzing certain classes of data necessary to facilitate key marketing, risk
and financial management decisions in the consumer credit and financial products
industries (which system, together with all error corrections, modifications,
derivative works, updates, enhancements and associated documentation is
collectively referred to herein as the "System").

        D.    The System includes three core components: (i) the "Brain" which
has been developed by VSx on a SUN Solaris/Oracle 8.0 enterprise edition
platform; (ii) the "Switch" which has been developed by VSI on a Windows NT 4.0,
MS SQL Server 7.0 platform; and (iii) the "Switch Criteria" which was developed
by VSI and is owned by CompuCredit.

        E.    Eckstein owns 40% of the outstanding capital stock of VSI directly
and another 10% indirectly through ownership of equity interests in Mcap (as
defined below). He also serves as VSI's Chief Executive Officer.

        F.    CompuCredit has, simultaneously with the execution of this
Agreement, acquired all of the assets of VSx, and as a result has acquired
ownership of the Brain, but VSI and Eckstein still possess substantial knowledge
about the Brain.

        G.    The Parties intend for VSI to continue to perform data processing,
software design development and support, consulting, and miscellaneous ancillary
services for CompuCredit related to the Switch, the Brain related to
CompuCredit's Business.

        H.    The Parties desire to terminate the Original Agreement as of the
Effective Date of this Agreement and replace and supersede it with this
Agreement.

--------------------------------------------------------------------------------


TERMS AND CONDITIONS

        NOW, THEREFORE, for value received, the Parties agree as follows:

1.    Services

        1.1    Services.    

        (a)  General. During the Term (as hereinafter defined), VSI will:
(i) provide the Services (as that term is defined below); and (ii) at its own
expense, to the extent the Parties agree, maintain agreements securing access to
the databases of Equifax, Inc., Experian, Inc., Trans Union LLC, and their
respective successors (collectively the "Credit Bureaus") for the purpose of
performing the Services.

        (b)  Pre-Screening Services.

        (i)    VSI will provide such programming, development, testing, quality
control, auditing and on-going operations of the System as the Parties mutually
agree is necessary to support CompuCredit's pre-screen direct mail and
telemarketing efforts (the "Pre-Screening Services"). The Pre-Screening Services
will support CompuCredit's creation of pre-screen lists and will enable
CompuCredit to exercise segmentation, prospecting, pricing, product selection
and assignment capabilities with respect to its pre-screen lists. The
Pre-Screening Services will be provided by VSI using data provided by the Credit
Bureaus in accordance with criteria designated by CompuCredit from time to time.
VSI is in no way responsible for the accuracy of the data provided by the Credit
Bureaus or the validity of the criteria designated by CompuCredit.

        (ii)  Using data obtained from the Credit Bureaus and CompuCredit's
proprietary score models, VSI will build a solicitation file containing contact
information and details of a pre-qualified credit offer. The solicitation file
will be provided by VSI to processing vendors designated by CompuCredit for the
purpose of producing mail copy or for direct telemarketing directed to
Prospects. Upon the acceptance of the offer of credit by a Prospect, a lead will
be processed by VSI in the Switch which will house score thresholds derived from
Credit Bureau information and CompuCredit's proprietary score models, as well as
business rules that determine whether a final approval is granted and the terms
of the final approval. VSI will create an "ACE Record" according to the criteria
specified on Exhibit B ("ACE Record") and send it to Total Systems, Inc., a
Georgia corporation with its principal place of business in 1600 First Avenue,
Columbus, GA 31901 ("Total Systems"), for fulfillment of a credit card or a
decline letter.

        (iii)  VSI will bill CompuCredit for the Pre-Screening Services on a
monthly basis at the hourly rates set forth in Exhibit A.

        (c)  Post-Screening Services. VSI will provide such programming,
development, testing, quality control, auditing and on-going operations of the
System as the Parties mutually agree is necessary to support CompuCredit's
post-screening direct mail and telemarketing solicitation of the selected
Prospects (the "Post-Screening Services"). In connection with the Post-Screening
Services, VSI will use the System to assist CompuCredit to retrieve credit data,
execute CompuCredit's proprietary criteria, downsell/upsell, and format the ACE
Records to be sent to Total Systems for approved, declined and pending
applications. VSI will bill CompuCredit for the Post-Screening Services on a
monthly basis at the hourly rates set forth in Exhibit A.

        (d)  Pre-Screen-One Services. VSI will provide such programming,
development, testing, quality control, auditing and on-going operations of the
System as the Parties mutually agree is necessary to support CompuCredit's
real-time pre-screening efforts (the "Pre-Screen-One Services"). In

2

--------------------------------------------------------------------------------




connection with the Pre-Screen-One Services, VSI will use the System to retrieve
credit data, execute CompuCredit proprietary criteria, select pricing, select
product and format ACE records to be sent to Total Systems for approved
applications for which Prospects have accepted the CompuCredit offer and terms.
VSI will bill CompuCredit for the Pre-Screen-One Services on a monthly basis at
the hourly rates set forth in Exhibit A. In addition, VSI will charge
CompuCredit a $.20 per transaction fee for processing of these transactions
which will also be billed monthly.

        (e)  Cross-Selling Services. VSI will provide such programming,
development, testing, quality control, auditing and on-going operations of the
System as the Parties mutually agree to support CompuCredit's cross-selling
efforts (the "Cross-Selling Services"). In connection with the Cross-Selling
Services, VSI will use the System to retrieve pre-screen credit data, execute
CompuCredit proprietary criteria, select pricing, select products (such as
credit life insurance, credit card registry, membership purchase club) and
format ACE records to be sent to Total Systems for approved, declined and
pending applications. VSI will bill CompuCredit for the Cross-Selling Services
on a monthly basis at the hourly rates set forth in Exhibit A. In addition, VSI
will charge CompuCredit a $.20 per transaction fee for processing of these
transactions which will also be billed monthly.

        (f)    Consulting Services. From time to time as mutually agreed between
the Parties,, VSI will also provide other services to CompuCredit at
CompuCredit's request including, without limitation, consulting services and
maintenance services with respect to both the Brain and the Switch, development
of new functionalities of the Switch, and other core technology components
required by CompuCredit (collectively, the "Consulting Services"). VSI will bill
CompuCredit for the Consulting Services on a monthly basis at the hourly rates
set forth in Exhibit A.

        (g)  Solicitation Services. From time to time as mutually agreed between
the Parties, VSI will provide solicitation services (the "Solicitation
Services") for CompuCredit. VSI will bill CompuCredit for the Solicitation
Services on a monthly basis at the hourly rates set forth in Exhibit A.

The Pre-Screening Services, the Post-Screen Services, the Pre-Screen-One
Services, the Cross-Selling Services, the Consulting Services, and the
Solicitation Services are collectively referred to herein as the "Services."

        1.2    Priority    During the Term, to the extent agreed to between the
Parties, VSI's staff, dedicated to the performance of the Services, maintained
at such levels as are agreed to between the Parties from time to time pursuant
to Section 2.2 below, shall devote their full time to the performance of the
Services. VSI's obligation under this Section 1.2 does not apply to its
employees who are not hired or retained pursuant to agreement with CompuCredit
pursuant to Section 2.2 below.

        1.3    Timetable    Subject to the limitations set forth in this
Agreement, during the Term, VSI shall commit and utilize sufficient financial
and human resources to enable itself to meet any mutually agreed deadlines and
complete any tasks associated with the Services. To the extent CompuCredit is to
be responsible for any out-of-pocket costs or expenses associated with the
Services, those costs or expenses must be within any budgetary guidelines
mutually agreed upon between CompuCredit and VSI. VSI and CompuCredit shall each
notify the other promptly of any circumstances, when and as they arise, that may
reasonably be anticipated to lead to a material deviation from any mutually
agreed deadlines associated with the Services.

        1.4    Restriction on Certain Conflicting Activities of VSI    

        (a)  During the period set out below, no "VSI Affiliate" (as defined
below) shall, except with CompuCredit's prior written consent, directly or
indirectly, within the United States:

        (i)    provide any services to or grant any licenses or rights to any
Third Party that could reasonably be expected to impair or conflict with its
responsibilities hereunder; or

3

--------------------------------------------------------------------------------

        (ii)  provide any services which are substantially similar to any
component of the Services related to the Brain to or for any person or entity,
other than CompuCredit, for use in connection with the Business.

Notwithstanding anything else set forth herein, CompuCredit acknowledges that
VSI Affiliates provide service bureau-type services to and for entities and
persons other than CompuCredit with respect to the Switch, and that the
provision of such services by a VSI Affiliate shall not be deemed to violate
this Section 1.4.

        (b)  The term "VSI Affiliate," as used herein, shall refer to any of
(i) VSI and its officers or directors (acting in either their corporate or
individual capacity), (ii) Eckstein, and (iii) any entities that Control, are
Controlled by or are under common Control with VSI or Eckstein. As used in this
Agreement, the capitalized terms "Controls," "Control" or "Controlled" means the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of such person or entity, whether through
the ownership of voting securities, by contract or otherwise.

        (c)  The obligations set forth in this Section 1.4 shall remain in full
force and effect throughout the Term and for two years thereafter; provided,
however, that in the event the Initial Term is terminated early as a result of a
material breach by CompuCredit or a termination by CompuCredit pursuant to
Section 7.1(a)(3) below, such obligations shall terminate upon the earlier of
(i) two years after the early termination of the Initial Term, or (ii) the
expiration of a period of time after the early termination of the Initial Term
equal to the actual duration of the Initial Term.

        1.5    Use of Third Party Consultants or Developers    During the Term,
except as indicated in this Agreement or agreed to by CompuCredit, VSI shall not
use any Third Party (as hereinafter defined) consultants or developers to
furnish the Services; provided, however, that to the extent that CompuCredit
approves retention of a Third Party consultant or developer, such consultant or
developer shall execute such confidentiality and other documents reasonably
required by CompuCredit.

        1.6    Licenses    

        (a)  Subject to the provisions of Section 1.6(d), below, VSI hereby
grants CompuCredit a nonexclusive, nontransferable (except as permitted under
this Agreement) license to use, copy, execute, or display the Switch for
internal use only during the Term,.

        (b)  CompuCredit grants VSI a nonexclusive, nontransferable license,
during the Term, to use, copy, modify, execute, display, reproduce (in any
medium including firmware) and prepare derivative works of the Switch Criteria
and the Brain, but only to the extent that is necessary or appropriate to
provide the Services to CompuCredit. Any derivative work of the Brain or the
Switch Criteria will be considered "work made for hire" pursuant to 17 U.S.C. §
101 et seq. and will belong to CompuCredit. To the extent any derivative work
does not constitute "work made for hire," VSI hereby irrevocably and
unconditionally assigns its entire right, title and interest (including, without
limitation, trade secrets, patents and copyright interests) in derivative works
to CompuCredit. VSI's use of any derivative work will be subject to the same
restrictions on use, reproduction and disclosure as are contained in this
Agreement with respect to the Brain and the Switch Criteria themselves.

        (c)  Under the terms of the license granted to it in Section 1.6(a)
above, CompuCredit shall not be permitted to sell or sublicense the Switch to
any Third Party other than VSI or a VSI Affiliate; provided, however, that the
license rights shall extend to any entities that Control CompuCredit, are
Controlled by CompuCredit or are under common Control with CompuCredit
(collectively "CompuCredit Affiliates"), subject to the same use restrictions as
are imposed on CompuCredit by this Agreement; provided that CompuCredit shall
(a) give VSI at least thirty (30) days prior written notice before allowing a
CompuCredit Affiliate to use the Switch, (b) require the CompuCredit Affiliate
be bound to all use restrictions and confidentiality and other obligations in

4

--------------------------------------------------------------------------------




this Agreement, and (c) provide evidence of its fulfillment of the condition in
Section 1.6(b) above upon VSI's request. CompuCredit and the CompuCredit
Affiliates shall be jointly and severally liable for all acts or omissions of
CompuCredit or a CompuCredit Affiliate that results in a violation of this
Agreement or damage to VSI as if such acts or omissions were the acts or
omissions of CompuCredit. Further, the license rights granted by VSI to
CompuCredit in Section 1.6(a) above may be transferred by CompuCredit in
conjunction with an assignment of this Agreement to any Third Party that
purchases all or substantially all of CompuCredit's assets or to the surviving
corporation in the event of a merger between CompuCredit, subject to Sections
1.8 and 8.6, provided the assignee or surviving corporation agrees to be bound
by the terms and conditions of this Agreement.

        (d)  The license granted by VSI to CompuCredit with respect to the
Switch in Section 1.6(a) above shall continue in perpetuity after the Term,
unless the Term is terminated (A) by VSI for the material breach by CompuCredit
pursuant to Sections 7.1(a)(i) or (ii) below, or (B) by CompuCredit without
cause pursuant to Section 7.1(a) or Section 7.1(a)(iii) below. In the event that
the license granted in Section 1.6(a) continues beyond the Term pursuant to the
provisions of this Section 1.6(d), CompuCredit shall continue to comply with all
restrictions and confidentiality obligations applicable to the license and the
Switch as set forth in this Agreement, and all representations, warranties,
covenants or other obligations, including, without limitation, indemnification
obligations, of VSI with respect to the license or the Switch, shall terminate
upon the termination of the Term; provided, however, that if any claim for
indemnification pursuant to Section 5.1(a) arises during the Term, said claim
shall continue for one year after the Term pursuant to Section 5.1(g).

        (e)  CompuCredit may elect to purchase a perpetual, nonexclusive,
non-transferable license to use the source code to the Switch (the "Source
Code") at a price equal to twenty (20) times the gross licensing fees received
by VSI from licensing the Switch to persons or entities other than CompuCredit
during the one year period immediately preceding the event triggering such
election, as defined below. CompuCredit may exercise its election within 60 days
after: (i) the death or incapacity of Eckstein, or (ii) a termination of the
Term by CompuCredit pursuant to Section 7.1(a)(i) or Section 7.1(a)(ii) as a
result of a material breach by VSI. Eckstein shall be deemed incapacitated if he
suffers from a physical or mental condition that renders him incapable of
continuing as an active employee or consultant to VSI for a period in excess of
one hundred eighty (180) consecutive days. If CompuCredit timely elects to
purchase such license, then for so long as such license remains in effect,
CompuCredit shall be entitled to use, copy and create derivative works of such
Source Code only as necessary to support and maintain the Switch; provided that
any derivative works of the Source Code developed by CompuCredit pursuant to
this Section shall be owned by VSI and any software compiled from the modified
Source Code shall nonetheless remain subject to the same restrictions on use,
reproduction and disclosure as are contained in this Agreement with respect to
the Switch itself. CompuCredit is otherwise prohibited from permitting any Third
Parties from accessing the Source Code or from disclosing, marketing or
otherwise reselling or distributing such Source Code, whether modified or not
modified.

        1.7    Right of First Refusal    During the Term, VSI will not sell,
transfer, divide, convey or give away ownership of all or any portion of the
Switch to a Third Party without first giving CompuCredit a right of first
refusal (the "Right of First Refusal") to acquire such items on terms and
conditions substantially the same as those that would apply to the Third Party.
VSI shall give CompuCredit at least thirty (30) days to exercise its Right of
First Refusal. Notwithstanding the foregoing, the Parties agree that CompuCredit
shall have no Right of First Refusal if any portion of the Switch is transferred
by VSI to a wholly-owned subsidiary of VSI or to Mcap Partners II, LLC, a
Georgia limited liability company ("Mcap"), in connection with an assignment of
this Agreement by VSI permitted by Section 8.6 hereof; provided, however, that
such subsidiary shall be subject to the terms of this Section with respect to
any further transfers.

5

--------------------------------------------------------------------------------

        1.8    Processing Charges    In the event of an assignment or transfer
by CompuCredit as described in Section 8.6 below, VSI agrees not to charge the
purchaser or the successor entity, as the case may be, any transaction fee for
use of the Switch or any other System component that is more than the lesser of
$.20 per transaction or the lowest rate charged by VSI to any other party. Such
rate shall be effective for one year after the assignment of this Agreement.

2.    Project Management and Meetings

        2.1    Project Management    The contact person for CompuCredit shall be
its Chief Technology Officer, whose address, telephone and facsimile numbers
are:

One Ravinia Drive, Suite 500
Atlanta, Georgia 30346
Telephone: (770) 206-6200
Facsimile: (770) 206-6181

and the contact person for VSI shall be Eckstein, whose address, telephone and
facsimile numbers are:

James A. Eckstein
Visionary Systems, Inc.
550 Pharr Road
Suite 525
Atlanta, GA 30305
Telephone: (404) 504-9006
Facsimile: (404) 504-9020

        2.2    Status Meetings    During the Term, the Parties will meet at
mutually agreeable times and locations to discuss matters related to the
Services. This will include, at a minimum, quarterly meetings to establish
budgetary guidelines and annual meetings to establish VSI's staffing level for
solicitation, screening, software development and maintenance, and other related
services.

        2.3    Project Site    During the Term, CompuCredit shall provide VSI,
at no cost, with mutually acceptable office space in CompuCredit's
data-processing facilities (the "Project Site") and access to the System for VSI
in order to provide the Services. VSI will not be permitted to access the System
from any location other than the Project Site, except under mutually agreed upon
terms. CompuCredit shall have no responsibility for compensating or providing
any rights or benefits to any contractors, agents, employees or personnel of VSx
or VSI other than any express obligations to Eckstein under this Agreement.

        2.4    Staffing Levels    CompuCredit shall have the right to review the
staffing, and costs of staffing, of VSI's operational support services provided
hereunder prior to any budgetary meeting between the Parties, and to request
reasonable revision of the staffing levels and cost of staffing for such
services. VSI shall accommodate any reasonable request made by CompuCredit
pursuant to this Section 2.4.

        2.5    General    During the Term, CompuCredit shall cooperate and
provide information reasonably necessary for the timely completion of the
Services. The Parties acknowledge that VSI's performance hereunder is contingent
on CompuCredit's timely and effective performance of its responsibilities and
its timely decisions and approvals. To the extent required, CompuCredit shall be
responsible for providing VSI with data, information, office space and support
materials as reasonably required by VSI to perform its duties hereunder.

3.    Obligations of Eckstein and VSI

        3.1    Services    Eckstein shall make himself available to CompuCredit
for a mutually agreeable period of time, which shall in no event be less than
one (1) year from the Effective Date, to serve as a

6

--------------------------------------------------------------------------------

consultant to CompuCredit at a rate of $300 per working hour. Eckstein will be
available to CompuCredit for this consulting work for at least forty hours per
month. There will be no carry-over of unused hours in one month to another
month.

        3.2    Guarantee    Without limiting the scope of his individual
obligations or his liability for the failure to perform such obligations,
Eckstein hereby guarantees the full and complete performance by VSI and the VSI
Affiliates (other than Eckstein) of each of their obligations under Sections
1.4, 6.2, and 6.3(a) of this Agreement, provided, however, that, except to the
extent Eckstein is responsible, through his own intentional acts or omissions,
for any such breach or violation, Eckstein shall only be responsible for a
material and intentional breach or violation by VSI or any VSI Affiliate under
Sections 1.4; 6.2; and 6.3(a) of the Agreement. Except to the extent Eckstein is
responsible, through his own intentional acts or omissions, for any such breach
or violation, Eckstein's liability pursuant to this Section is limited to the
lesser of CompuCredit's actual losses resulting from such material and
intentional breach or violation by VSI or any VSI Affiliate or the amount
actually paid by CompuCredit during the Term for the Services, reduced, in
either case, by any amounts received by CompuCredit from VSI for such breach.

        3.3    Limitations on Transfers or Issuances of Shares    Eckstein and
VSI agree that the covenants set out in this Section 3.3 shall be applicable to
them during the Term:

        (a)  Except as otherwise provided in this Agreement or as consented to
by CompuCredit, Eckstein or persons or entities Controlled by Eckstein will
continue to own a majority of the outstanding voting shares of VSI;

        (b)  Eckstein will not sell any of his shares of VSI to any Third Party
unless he first gives CompuCredit the right to purchase such shares for the same
purchase price and on the same terms; provided, however, Eckstein shall be
entitled to transfer shares of VSI which he owns to his spouse, lineal
descendants or a trust solely for his and/or their benefit or to persons or
entities Controlled by him or VSI, so long as such transferees agree in writing
that VSI and such transferee shall continue to be bound by the provisions of
this Agreement as if such shares were still owned by Eckstein;

        (c)  VSI will not transfer, sell or issue any of its shares to any Third
Party unless it first gives CompuCredit the right to purchase such shares for
the same purchase price and on the same terms; provided, however, (i) VSI shall
be entitled to transfer, sell or issue its shares to persons or entities
Controlled by it or Eckstein, so long as such transferees agree in writing that
VSI and such transferee shall continue to be bound by the provisions of this
Agreement for the remainder of the Term as if such shares were owned by
Eckstein, and (ii) VSI shall be entitled to transfer up to twenty percent (20%)
of its outstanding shares to its employees as restricted stock or pursuant to
the exercise of stock options; and

        (d)  VSI will not transfer any of its material assets which are
necessary for the performance of the Services to any Third Party unless it first
gives CompuCredit the right to purchase such assets for the same purchase price
and on the same terms.

        3.4    Compliance by VSI    During the Term, VSI will comply with all
policies, procedures and regulations required by Third Party data providers
including, but not limited to, the Credit Bureaus.

4.    Compensation

        4.1    Monthly Payments    On or before the tenth (10th) day of each
calendar month during the Term, CompuCredit shall pay VSI the following fees
accrued in the previous month: (a) a per-hour fee for time spent by VSI
personnel at rates set forth in Exhibit A, (b) if approved in advance by
CompuCredit pursuant to Section 1.5, the fees of agents and contractors retained
by VSI to perform the

7

--------------------------------------------------------------------------------

Services during the preceding month, and (c) the per-transaction fees as set out
in Sections 1.1(d) and (e) above.

        4.2    Costs and Expenses    CompuCredit shall reimburse VSI for any
documented, necessary and reasonable travel, lodging or other out-of-pocket
expense reasonably incurred by VSI solely in connection with performing the
Services. CompuCredit must pre-approve any single expense of VSI amounting to
more than Five Hundred Dollars ($500) to the extent that VSI wishes to seek
reimbursement for such amounts. VSI shall provide CompuCredit with reasonable
documentation to support and verify any expenses submitted for reimbursement
pursuant to this Section.

        4.3    Late Fees; Taxes    CompuCredit will pay VSI a late fee on all
overdue amounts, fees, expenses or other payments due from CompuCredit to VSI
pursuant to this Agreement at the rate of one and one-half percent (11/2%) per
month, or the maximum rate allowable by law, whichever is less, commencing with
the date payment was due. The payments referred to in the preceding sentence are
net amounts due from CompuCredit to VSI, exclusive of all sales, VAT, excise, ad
valorem, and use taxes, (collectively, the "Taxes") CompuCredit shall be
responsible for and shall pay directly, any and all Taxes relating to the
performance of this Agreement, provided that this paragraph shall not apply to
taxes based solely on VSI's income.

5.    Representations, Warranties and Indemnities

        5.1    Representations and Warranties of VSI.    VSI hereby represents
and warrants to CompuCredit that:

        (a)  The Switch and work product to be used by VSI in connection with
the Services, including all material, works, writing, ideas or dialogue written,
submitted or interpolated in and for the Switch or the Services, are VSI's
original work or will be work acquired and owned by VSI (except for material in
the public domain). The Switch does not infringe upon or violate any Third Party
Intellectual Property Right (as that term is defined below).

        (b)  Neither VSI's nor any VSI Affiliate's performance of its
obligations under this Agreement will trigger or constitute a breach of any of
its legal or contractual obligations.

        (c)  VSI and each VSI Affiliate is fully authorized to enter into and
fully perform its obligations under this Agreement.

        (d)  At the time it was delivered to CompuCredit, the Switch did not
include (i) any software code that is designed to be capable of disabling or
self-limiting the program or other computer hardware or software, including,
without limitation, locks, time bomb, and trap doors, (ii) any malicious
software code that is designed to cause damage to or deplete the resources of
any computer hardware or software by self-duplicating, altering any files or
otherwise, including, without limitation, viruses, Trojan horses, worms, or
(iii) any hidden communication capacity not reflected in the documentation.

        (e)  VSI covenants that during the Term, the Switch will accurately
process not less than ninety-five percent (95%) of the transactions processed.
For any month during which the Switch fails to achieve that percentage of
accuracy, CompuCredit will not be obligated to pay VSI the fees for the Services
described in Sections 1.1(b), (c), (d) and (e).

        (f)    VSI covenants that during the Term, it will perform the
Solicitation Services accurately at least ninety-five percent (95%) of the time.
For any month during which the Solicitation Services are not performed to at
least that degree of accuracy, CompuCredit will not be obligated to pay VSI the
fee for the Solicitation Services.

8

--------------------------------------------------------------------------------




        (g)  VSI covenants that during the Term, it will comply with
CompuCredit's Vendor Minimum Standards set forth in Exhibit C, as the same may
be amended by CompuCredit, in its reasonable discretion from time to time, in
performing the services.

        (h)  THE LIMITED WARRANTIES STATED ABOVE ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, GIVEN BY VSI IN CONNECTION WITH THE SERVICES AND
THE SWITCH, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

        (i)    Any claims made under this Section 5.1 shall be made during the
Term or within three (3) years thereafter.

        5.2    Representations and Warranties of CompuCredit.    CompuCredit
represents and warrants to VSI and Eckstein that:

        (a)  CompuCredit owns or has acquired rights to all proprietary
interests in the Switch Criteria and any data or other materials provided
hereunder necessary to grant to VSI the Intellectual Property Rights (as that
term is defined below) set forth in this Agreement, and that provision of the
Switch Criteria, data or other materials related thereto by CompuCredit or any
CompuCredit Affiliate to VSI does not and will not infringe or violate any Third
Party Intellectual Property Right or other proprietary right of any Third Party,
including rights of publicity and privacy, or any foreign, federal, state or
local law, rule or regulation.

        (b)  Neither CompuCredit's nor any CompuCredit Affiliate's performance
of its obligations under this Agreement will trigger or constitute a breach of
any legal or contractual obligation of CompuCredit.

        (c)  CompuCredit (and each CompuCredit Affiliate) is fully authorized to
enter into and fully perform its obligations under this Agreement.

        (d)  CompuCredit has purchased or licensed all the necessary third party
computer hardware and software which may be required to develop and operate the
System and VSI has the right to use such third party hardware and software to
which VSI will be given access hereunder.

        (e)  Any claims made under this Section 5.2 shall be made either during
the Term or within three (3) years thereafter.

        5.3    Indemnifications    

        (a)  VSI shall (i) indemnify and hold harmless CompuCredit, its
officers, directors and CompuCredit Affiliates (collectively, the "CompuCredit
Parties") from and against any liability, cost, loss or expense of any kind
(including but not limited to attorneys fees and court costs), and (ii) defend,
through use of legal counsel chosen by VSI, any suit or proceeding against a
CompuCredit Party, in the case of both (i) and (ii), arising out of or based on
any claim, demand or action alleging that the Switch or any other product or
item of intellectual property licensed or provided by VSI to CompuCredit
pursuant to this Agreement ("VSI Intellectual Property") infringes any Third
Party Intellectual Property Right (as that term is defined below) or arising out
of or based on any material breach by VSI of Section 5.1. VSI shall have no
obligations hereunder to the extent that such claim, demand or action arises
from or occurs as a result of: (i) the use of the product or item of VSI
Intellectual Property by any CompuCredit Party in combination with any other
hardware, platform, device, program, software or other item unless VSI either
(A) specifically recommended such combined use or (B) knew or should have known
that such combined use by CompuCredit was normal and customary under the
circumstances; (ii) the failure of CompuCredit to implement changes,
replacements, or new releases recommended by VSI and made available to
CompuCredit at no cost or a nominal cost, where such claim, demand or action
would have been avoided by such changes, replacements or new releases; or
(iii) any modifications

9

--------------------------------------------------------------------------------

or changes made to the Switch by or at the specific instruction of CompuCredit.
This Section 5.3(a) states the entire liability of VSI with respect to
infringement of any Third Party Intellectual Property Rights, and VSI shall have
no additional liability with respect to any alleged or proven infringement. In
addition, VSI shall not have any liability under this Section 5.3 or otherwise
to CompuCredit for any liability, cost, loss or expense of any kind arising out
of or based on any actual or alleged violation of the Fair Credit and Reporting
Act ("FCRA") and the Gramm-Leach-Bliley Act ("GLBA").

        (b)  If VSI is obligated to indemnify a CompuCredit Party pursuant to
Section 5.3(a) above, or if VSI reasonably believes that it will become
obligated to indemnify a CompuCredit Party pursuant to Section 5.3(a) above,
then VSI, at its own option and expense, shall take one of the following
remedial actions: (i) procure for the CompuCredit Party the right to continue
using the infringing product or item of VSI Intellectual Property from the Third
Party owning the Third Party Intellectual Property Right which is allegedly
being infringed upon; or (ii) replace the allegedly infringing product or item
of VSI Intellectual Property with one that is not infringing, and which is the
functional equivalent of the infringing product or item. In the event that VSI
is unable to achieve either of such remedial actions at a commercially
reasonable cost, it shall allow CompuCredit to attempt to perform either of said
remedial actions at VSI's cost so long as such cost does not exceed the royalty
or fee charged by any Third Party, from whom CompuCredit obtains such right, to
other Third Parties.

        (c)  CompuCredit shall (i) indemnify and hold harmless VSI, its
officers, directors and affiliated entities (collectively, the "VSI Parties")
from and against any liability, cost, loss or expense of any kind (including but
not limited to attorneys fees and court costs), and (ii) defend, through use of
legal counsel chosen by CompuCredit, any suit or proceeding against a VSI Party,
in the case of both (i) and (ii) arising out of or based on any claim, demand or
action alleging any violation of or otherwise relating to the FCRA or the GLBA.

        (d)  CompuCredit shall (i) indemnify and hold harmless the VSI Parties
from and against any liability, cost, loss or expense of any kind (including but
not limited to attorneys fees and court costs), and (ii) defend, through use of
legal counsel chosen by CompuCredit any suit or proceeding against a VSI Party,
in the case of both (i) and (ii), arising out of or based on any material breach
by CompuCredit or any CompuCredit Affiliate of either Section 5.2 or
Section 8.9.

        (e)  The rights of a Party under this Section 5.3 to be indemnified as
set forth herein shall be subject to all of the following: (a) the Party to be
indemnified (the "Indemnified Party") must notify the other Party (the
"Indemnifying Party") in writing promptly upon learning that such claim has been
or may be asserted, (b) the Indemnifying Party shall have sole control over the
defense of such claim and any negotiations for the settlement or compromise
thereof, unless any settlement could have a material adverse effect on the
operations of the other Party, in which case the consent of the other Party to
such settlement shall be required, and (c) the Indemnified Party shall provide
reasonable assistance and cooperation to the Indemnifying Party to facilitate
the settlement or defense of any such claim.

        (f)    The indemnification obligations set forth herein shall survive
during the Term and for one (1) year thereafter.

        5.4    Limitation of Liability    UNDER NO CIRCUMSTANCES SHALL ANY PARTY
BE RESPONSIBLE TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF OR INCURRED IN CONNECTION WITH THIS
AGREEMENT OR ANY ACTS OR OMISSIONS ASSOCIATED THEREWITH OR RELATING TO THE
SERVICES OR THE SWITCH, REGARDLESS OF WHETHER SUCH CLAIM IS BASED ON BREACH OF
WARRANTY, CONTRACT, TORT OR OTHER LEGAL THEORY AND REGARDLESS OF THE CAUSES OF
SUCH LOSS OR DAMAGES OR WHETHER ANY

10

--------------------------------------------------------------------------------

OTHER REMEDY PROVIDED HEREIN FAILS, NOR SHALL A PARTY'S TOTAL LIABILITY TO THE
OTHER (EXCLUDING THIRD-PARTY INDEMNITY LIABILITIES) EXCEED $1,000,000.00. The
foregoing limitations of liability shall not apply to breaches of Section 1.4,
1.6 or 6.2.

6.    Ownership and Proprietary Rights; Limited License Back

        6.1    Ownership    

        (a)  For purposes of this Agreement the term: (i) "Intellectual
Property" means and includes (regardless of whether capitalized or lower case)
shall mean collectively (A) copyrights, copyright registrations or applications,
trademarks (and the goodwill associated therewith), trademark registrations or
applications (and the goodwill associated therewith), moral rights, and any
other rights to any form or medium of expression, (B) Trade Secrets (as defined
in Section 6.2(b)), privacy rights, and any other protection for confidential
information or ideas, (C) patents, patent registrations and patent applications,
and (D) any items, information or theories which are protectable or registrable
under any other similar laws; (ii) "Intellectual Property Rights" means and
includes any rights of a person or entity in Intellectual Property; (iii) "Third
Party" means any person or entity which is not a Party; and (iv) "Third Party
Intellectual Property Rights" means and refers to Intellectual Property Rights
owned by a Third Party, other than a VSI Affiliate or a CompuCredit Affiliate.

        (b)  Subject to all rights granted or applicable to VSI in this
Agreement, the Parties acknowledge and agree that the Switch Criteria and all
Intellectual Property Rights associated therewith is currently owned and shall
continue to be owned by CompuCredit.

        (c)  Subject to all rights granted or applicable to CompuCredit in this
Agreement, the Parties acknowledge and agree that VSI owns and will, after the
termination of this Agreement, continue to own the Switch and all Intellectual
Property associated therewith.

        6.2    Non-Disclosure Covenant    

        (a)  Each Party acknowledges that in the course of its performance of
its duties under this Agreement and the Original Agreement it may be exposed to
certain "Confidential Information" and "Trade Secrets" (both as defined in
paragraph (b) of this Section 6.2) of the other Party, and that its unauthorized
use or disclosure of such information or data could cause immediate and
irreparable harm to the Party whose information is misused or disclosed.
Accordingly, except to the extent that it is necessary to use such information
or data to perform its express obligations under this Agreement, no Party shall
(and each Party shall take diligent measures to ensure that none of its
employees, other personnel or affiliates shall), without the express prior
written consent of the other Party, disclose or divulge or use, modify or copy,
directly or indirectly, in any way for any person or entity: (i) any of another
Party's Confidential Information during the Term and for three (3) years
thereafter; and (ii) any of another Party's Trade Secrets at any time during
which such information shall constitute a Trade Secret.

        (b)  For purposes of this Agreement, "Confidential Information" means
valuable and proprietary non-public business information or data, other than
Trade Secrets, and "Trade Secret" means information (including, but not limited
to, confidential business information, technical or non-technical data,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans, lists of
actual or potential customers or suppliers) of or about a Party that:
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Each Party agrees to use reasonable efforts to identify any information
disclosed to the other as Confidential Information or Trade

11

--------------------------------------------------------------------------------




Secrets; provided, however, that failure to do so shall not eliminate or lessen
the other Party's responsibilities or obligations hereunder.

        6.3    Non-Interference Covenant    

        (a)  During the Term and for a period of twelve (12) months thereafter,
neither VSI, Eckstein nor any VSI Affiliate shall, without the written
permission of CompuCredit: (i) solicit any entity that VSI is aware is or has
been a client or customer or an actively sought prospective client or customer
of CompuCredit during the twelve months prior to the end of this Agreement (a
"CompuCredit Customer") for the purposes of providing the CompuCredit Customer
or having the CompuCredit Customer provided with services or products
substantially similar to those offered by CompuCredit to such CompuCredit
Customer; or (ii) solicit any employee, contractor or other personnel of
CompuCredit to terminate a contractual relationship with CompuCredit or to sever
an affiliation with CompuCredit in order to affiliate with a CompuCredit
Competitor; provided, however, that this Section 6.3(a) will no longer apply
following any termination of this Agreement by VSI for cause pursuant to
Section 7.1(a)(i) or (ii).

        (b)  During the Term and for a period of twelve (12) months thereafter,
CompuCredit shall not (i) solicit any person or entity that was a client or
customer or actively sought prospective client or customer of VSI during the
twelve months prior to the end of the Agreement (a "VSI Customer") for the
purposes of providing the VSI Customer or having the VSI Customer provided with
services or products substantially similar to those offered by VSI to such VSI
Customer, or (ii) solicit any employee, contractor or other personnel of VSI to
terminate a contractual relationship with VSI or to sever an affiliation with
VSI in order to affiliate with any CompuCredit Party, provided, however, that
this Section 6.3(b) will no longer apply following any termination of this
Agreement by CompuCredit pursuant to Section 7.1(a)(i) or (ii).

7.    Term and Termination

        7.1    Term and Termination    

        (a)  The term of this Agreement (the "Term") shall commence on the
Effective Date and shall continue for a period of three years ("Initial Term").
Thereafter, the Term shall continue until terminated as of the end of a calendar
month by advance notice of at least thirty (30) days by either Party to the
other. Notwithstanding the foregoing, the Term may be terminated early upon the
occurrence of any of the following events:

        (i)    if either Party materially breaches any of its obligations under
this Agreement (other than its obligations under Sections 1.4, 6.2, or 6.3) and
fails to cure such breach within thirty days after notice of such breach from
the other Party, the other Party may terminate the Term immediately upon notice;

        (ii)  in the event of a material breach by either Party of its
obligations under Sections 1.4, 6.2, or 6.3, immediately upon notice by the
other Party; or

        (iii)  by CompuCredit upon at least ninety (90) days prior written
notice to VSI; provided, however, that CompuCredit shall not be entitled to a
refund of any monies paid hereunder in this case.

        (b)  Upon any termination of the Term, (i) CompuCredit shall promptly
return all property of VSI to VSI, including but not limited to any Confidential
Information and Trade Secrets; (ii) VSI shall promptly return all such property
of CompuCredit to CompuCredit; and (iii) CompuCredit shall promptly pay VSI for
any Services performed up to the date of such termination; provided, however, in
the event that the Term is terminated as a result of a material breach by either
party,

12

--------------------------------------------------------------------------------

this provision shall have no effect upon the other party's rights to damages or
other relief as a result of such breach.

        (c)  The representations, warranties and covenants set out in
Sections 5.1, 5.2 and 5.3 shall only survive the termination of the Term for a
period of three years.

8.    Miscellaneous

        8.1    Severability    If any provision in this Agreement or any
application of those provisions is found invalid, illegal or unenforceable in
any respect, then the validity, legality and enforceability of the remaining
provisions in this Agreement and any other applications of such provision and
the remaining provisions will not in any way be affected or impaired by such
invalidity, illegality or unenforceability.

        8.2    Choice of Law, Interpretation    The validity, construction, and
enforcement of this agreement, and the determination of the rights and duties of
the Parties, will be governed by the laws of the State of Georgia (exclusive of
any choice of law or other provision that would result in the application of the
laws of any other jurisdiction).

        8.3    Notices    All notices and other communications required or
permitted under this Agreement will be in writing (including a facsimile) and
will be deemed given when either delivered personally, via facsimile, or five
days after being deposited in the United States mail, postage prepaid and
addressed as set forth in Section 2.1, or to such other address as each Party
may designate in writing to the address set forth on the signature page or any
succession address specified by such Party to the other Parties in accordance
herewith.

        8.4    Amendments and Waiver    No amendment, change, or modification of
this Agreement or any of the terms, conditions or provisions hereof, and no
waiver of a right, remedy, privilege or power, or discharge of an obligation or
liability, conferred upon, vested in, or imposed upon any Party under or
pursuant to this Agreement, and no consent to any act or omission pertaining
hereto will be effective unless embodied in a written instrument signed by both
Parties. No failure to exercise and no delay in exercising any right, remedy,
privilege, or power under or pursuant to this Agreement will operate as a waiver
thereof; nor will any single or partial exercise of any right, remedy,
privilege, or power provided for under or pursuant to this Agreement by either
Party hereto preclude or limit such Party from any other or further exercise
thereof or from pursuing any other right, remedy, privilege, or power available
pursuant to this Agreement, at law, in equity or otherwise.

        8.5    Relationship between Parties    The Parties acknowledge that the
Parties will perform its obligations hereunder as independent contractors and
not as joint venturers or partners or in any other capacity inconsistent with an
independent contractor capacity. VSI's employees and agents, if any, are not
CompuCredit's employees or agents, and will have no authority to bind
CompuCredit by contract or otherwise, and CompuCredit's employees and agents, if
any, are not VSI's employees or agents, and will have no authority to bind VSI
by contract or otherwise Nothing contained herein will be construed as creating
any agency, partnership, joint venture or other form of joint enterprise among
the Parties.

        8.6    Assignment    Except as specifically permitted in this Agreement,
neither Party may assign any of its rights or delegate any of its duties under
this Agreement to any Third Party without the prior written consent of the other
Party. Notwithstanding the foregoing, (A) CompuCredit shall not unreasonably
withhold consent if VSI wishes to assign its rights under this Agreement to a
wholly-owned subsidiary of VSI or Mcap in connection with a transfer of all
property (including all Intellectual Property) associated with the Switch to
such subsidiary; and (B) VSI shall not unreasonably withhold consent if
CompuCredit wishes to assign its rights under this Agreement to a wholly-owned
subsidiary of CompuCredit in connection with a transfer of all property
(including all Intellectual Property) associated with the Brain and the Switch
Criteria to such subsidiary. Notwithstanding anything to the

13

--------------------------------------------------------------------------------


contrary contained in any Section of this Agreement, any transferee or assignee
of all or any portion of any Party's rights hereunder must agree in writing to
be bound by the terms of this Agreement.

        8.7    Entire Agreement    This Agreement, together with any and all
Exhibits and other attachments attached to or associated with this Agreement
(each of which is hereby incorporated by reference into the body of this
Agreement), constitutes the entire agreement among the Parties with respect to
the subject matter hereof, and supersedes any prior statement or writing not a
part of this Agreement or otherwise referenced in this Agreement, including,
without limitation, the Original Agreement, which agreement is hereby terminated
in all respects, and no Party will be bound by any prior or contemporaneous
representation, statement, promise, warranty, covenant, or agreement pertaining
thereto unless set forth or referred to in this Agreement.

        8.8    Force Majeure    No Party shall be in default by reason of any
failure in performance, if such failure arises solely from causes beyond the
reasonable control of the Party (notwithstanding the Party's taking diligent
steps to avoid the forces causing the failure to perform and to mitigate the
adverse consequences to the other Party of such forces), including without
limitation natural disasters, storms, floods, hurricanes, tornadoes, other acts
of God, strikes involving Third Parties, freight embargoes, acts or omissions of
government authorities, lockouts, as to VSI only a failure of CompuCredit's
computer systems or another Party's untimely, inaccurate or inadequate
performance of its obligations hereunder.

        8.9    Export Compliance    To the extent that CompuCredit or a
CompuCredit Affiliate is permitted to export the Switch outside the U.S.,
CompuCredit shall be solely responsible for compliance with all applicable U.S.
export laws, rules, and regulations. CompuCredit agrees to keep such books and
records and to take other actions as may be required by such applicable laws,
rules, and regulations, and to comply with any applicable U.S. export laws,
rules, and regulations.

[Signatures Begin on Next Page]

14

--------------------------------------------------------------------------------

        In Witness Whereof the Parties have set their hands and seals to this
Agreement effective as of the Effective Date.

COMPUCREDIT CORPORATION   VISIONARY SYSTEMS, INC.
By:
/s/  DAVID G. HANNA              (SEAL)
 
By:
/s/  JAMES A. ECKSTEIN              (SEAL)  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Printed Name: David G. Hanna   Printed Name: James A. Eckstein  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title: Chairman and CEO   Title: President and CEO  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


ECKSTEIN
 
VSx CORPORATION (indicating its
agreement to Section 8.7 hereof)
        /s/  JAMES A. ECKSTEIN              (SEAL)
 
By:
        /s/  JAMES A. ECKSTEIN              (SEAL)

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

James A. Eckstein   Printed Name: James A. Eckstein        

--------------------------------------------------------------------------------

      Title: President and CEO        

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8a



AGREEMENT
